Citation Nr: 1713429	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  09-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

1.  Entitlement an initial disability rating in excess of 50 percent prior to November 20, 2015, and a rating in excess of 70 percent from that date, for major depressive disorder.   

2.  Entitlement to an initial disability rating in excess of 10 percent, prior to May 31, 2011, and a rating in excess of 20 percent from that date, for mechanical low back pain.  

3.  Entitlement to an initial disability rating in excess of 10 percent prior to March 30, 2009, and a rating in excess of 20 percent from that date, for degenerative disc disease (DDD) of the cervical spine, status post diskectomy and fusion, C5-C7.

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative changes of the left shoulder. 

5.  Entitlement to an initial disability rating in excess of 10 percent for degenerative changes of the left knee, status post ACL reconstruction.
REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to September 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO, inter alia, awarded service connection and assigned an initial 50 percent disability rating for major depressive disorder, and an initial, 10 percent disability rating, each, for mechanical low back pain, DDD of the cervical spine, degenerative changes of the left knee, and degenerative changes of the left shoulder.  Each award was made effective October 1, 2006.

In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009, wherein he limited his appeal to the issues listed on the first page of this decision.

In the July 2009 SOC, the RO awarded a higher, 20 percent rating for, DDD of the cervical spine, effective March 30, 2009.  

In May 2013, the RO awarded a higher, 20 percent rating for mechanical low back pain, effective May 31, 2011.  

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In April 2015, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, in November 2016, the AMC awarded a higher, 70 percent rating for major depressive disorder, effective November 20, 2015.  However, the AMC continued to deny the claims for higher ratings for mechanical low back pain for DDD of cervical spine, status post diskectomy and fusion, C5-C7 for degenerative changes of the left shoulder, and for  degenerative changes of the left knee, status post ACL reconstruction (as reflected in the November 2016 supplemental SOC (SSOC)). 

As regards characterization of the appeal, the Board notes that, as although the agency of original jurisdiction (RO) granted higher disability ratings for DDD of the cervical spine, mechanical low back pain, and major depressive disorder, as higher ratings for these disabilities are available prior to and after the effective date of each higher rating award,  and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the DDD of the cervical spine, low back, and major depressive disorder claims to reflect the staged ratings assigned (as reflected h on the title page).  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing the evaluation of major depressive disorder is set forth below.  The remaining claims higher ratings for service-connected low back, cervical spine, left shoulder and left knee disabilities on appeal  are addressed in the remand following the order; these matters are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  From the October 1, 2006, effective date of the award of service connection, to  November 20, 2015, the Veteran's major depressive disorder was manifested by chronic sleep impairment, depression, panic attacks, difficulty concentrating, irritability, and anxiety; collectively, these symptoms are of the type and extent, frequency, or severity, as appropriate, to indicate  no more than occupational and social impairment with reduced reliability and productivity.

3.  Since November 20, 2015, the Veteran's major depressive disorder has been  manifested by chronic sleep impairment, suicidal ideation, depression, lack of motivation, panic attacks, difficulty concentrating, memory problems, irritability, outbursts of anger, and anxiety; collectively, these symptoms are of the type and extent, frequency, or severity, as appropriate, to indicate no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  The schedular criteria are adequate to evaluate the Veteran's major depressive disorder at all pertinent points, and no claim of unemployability due to the disability has been raised.. 


CONCLUSIONS OF LAW

1.  , The criteria for a rating excess of 50 percent for service-connected major depressive disorder, prior to  November 20, 2015 , are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 99434 (2016).

2.  The  criteria for a rating excess of 70 percent for service-connected major depressive disorder, from November 20, 2015,  are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 99434 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004;  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A June 2007 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for depression with insomnia.  After the September 2007 award of service connection for major depressive disorder, the Veteran filed a disagreement with the initial rating assigned.  No additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the SOC and SSOCs reflect that the Veteran has been provided notice of the applicable criteria for evaluating the Veteran's major depressive disorder, 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records (as requested by the Board in its April 2015 remand) and a report of VA examination (as requested by the Board in its April 2015 remand).  Also of record and considered in connection with the claim for higher ratings is the transcript  The transcript of the July 2014 Board hearing -which reflects identification of the claims on appeal, and that testimony  was elicited regarding the Veteran's symptoms and treatment, and to identify any outstanding treatment (consistent with 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant v. Shinseki, 23 Vet. App. 488 (2010))-also reflects that the  Veteran identified private treatment records that had not been associated with the record.  Therefore the Board sought additional development of the claim after the Board hearing.

Pursuant to the April 2015 Board remand, in July 2015 and September 2016 letters, the AOJ requested the Veteran to return the enclosed VA form 4142a (Authorization and Consent to Release Information) to enable the AOJ to obtain all non-VA health care providers.  However, the Veteran did not respond.  The Board therefore finds that the AOJ has complied with the remand instruction to the extent possible, and no further action on this matter is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that the he duties imposed by the VCAA have been considered and satisfied, and there is no prejudice to Veteran in proceeding to a decision on the claim for higher ratings for major depressive disorder, at this juncture.   See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Here, the Veteran's major depressive disorder has been assigned a 50 percent rating prior to November 20, 2015, and a 70 percent from that date.  As the AOJ has already assigned staged ratings for the disability,  the Board will consider the propriety of the ratings at each stage, as well as whether further staged rating is warranted. 

The AOJ has assigned the ratings for the Veteran's major depressive disorder under Diagnostic Code 9434.  However, psychiatric disabilities other than eating disorders are rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130

Under the General Rating Formula, a 50 percent rating  is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating  is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a). 

In August 2007, the Veteran was afforded a VA mental disorder examination.  The Veteran reported symptoms of chronic sleep impairment, depression, lack of motivation, panic attacks, difficulty concentrating, irritability, and anxiety.  He stated that he has suicidal ideation; however, he denied any plan or intent.  He denied any delusions or hallucinations.  He stated that he is currently single; he has been previously married three times.  He has two children.  He denied any periods of hospitalization for his mental disorder.  He stated that he gets along well with others; he has a good relationship with his supervisor.  He reported that he has Bachelors in science and business management.  He is employed fulltime as a consultant:  training soldiers for combat duty.  

The August 2007 VA examiner found that the Veteran was anxious and depressed.  The examiner indicated that the Veteran's activities of daily living have been affected by his mental disorder, as he isolates himself from others and becomes angry.  He exhibits excessive irritability and anger occurring more days than not.  His levels of impulse control are moderate.  The examiner also found that the Veteran has diminished ability to think or concentrate.  The examiner indicated that the Veteran's relationships with others are "problematic."  He has difficulties with his concentration and making decisions.  His affect was appropriate: his speech was normal.  He was oriented to time and place.  His memory was within normal limits.  Hs insight and judgement were intact.  The examiner noted that the Veteran has a good work record.  The examiner diagnosed major depressive disorder and assigned a GAF score of 58. 

During a March 2009 VA examination, the Veteran reported the same history he gave during the August 2007 examination.  He indicated that he that he currently lives alone.  He stated that his spare time, he consumes alcohol; he denied a history of blackouts.  He denied suicidal or homicidal ideation.  He is currently employed as a contractor.  The examiner found that the Veteran was casually dressed and appropriately groomed.  He was oriented to time and place.  His speech was normal and appropriate.  His attention and concentration were within normal limits.  His insight and judgment were fair.  The examiner diagnosed major depressive disorder and chronic alcohol abuse.  The examiner assigned a GAF score of 50.

An April 2009 VA treatment record documents the e Veteran's reported symptoms of anxiety, difficulty with memory and concentration and depression.  He explained that he is depressed because is orthopedic disabilities preclude him from participating in physical activities he had been able to do in the past.  He denied suicidal ideation and a history of violence.  He stated that he regularly consumes alcohol.  The examining treatment provider diagnosed major depressive disorder and assigned a GAF score of 60. 

The Veteran was afforded a mental disorder examination in June 2011.  He reported symptoms of depression, daily depressed mood, chronic sleep impairment, difficulty concentrating, irritability, and outburst of anger.  He denied any suicidal ideation, assaultive ideations, delusions, or hallucinations, ritualistic or obsessive behavior.  The Veteran stated that since his last VA examination, he has been in a serious relationship.  He indicated that he is in the process of moving into his girlfriend's home.  He described that he is fearful to commit to relationship because of his three previous failed marriages.  The Veteran stated that he has a good relationship with his sons and gets along well with his girlfriend's children.  He has a narrow social lifestyle, as he spends most of his time with his girlfriend and two dogs.  He indicated that his main difficulty is getting along with others:  explaining that this is due to lack of patience and leads to inappropriate behavior.  

Moreover, he stated that he was suspended two days from work due to his impatience and inappropriate behavior.  As to leisurely activities and hobbies, the Veteran stated that he spends most of his spare time maintaining his yard or projects in the garage.  He stated that he consumes alocohol "way too much."  However, he stated that recently decreased his consumption in alcohol.  The Veteran explained that he consumes alcohol to get his mind off things.  He denied any history of street drugs or abuse of prescription medications.  He stated that he changed job positions in 2009, he is currently works in a civil service job.  He indicated that he has recently missed 10 days of work due to his depression.  He stated that he has a good relationship with most of his co-workers; however, he becomes impatient with others easily. 

The June 2011 VA examiner found that the Veteran was casually, appropriately dressed and groomed.  His speech was normal.  Remote memory was grossly intact. Concentration was adequate and basic attention was intact.  His judgment and insight were fair.  The examiner diagnosed major depressive disorder and alcohol abuse.  The examiner stated that the Veteran's alcohol abuse could be likely secondary to his medical problems.  The examiner found that the Veteran's inability to partake in physical activities duty to his orthopedic conditions coupled with his interpersonal functioning resulted in his emotional distress.  The examiner characterized the Veteran's mental disorder as moderate to severe.  The examiner assigned a GAF score of 51. 

An April 2012 VA treatment record documents the Veteran's statement that he experienced difficulty concentrating, depression, and anxiety.  He reported that he moved into his girlfriend's home.  The examining VA treatment provider found that the Veteran was clean and casually dressed.  His insight and judgement was fair.  The treatment provider diagnosed depressive disorder; anxiety disorder, not otherwise specified (NOS); and alcohol abuse.  A GAF score of 62 was assigned.  
In August 2013 and September 2013 VA treatment record includes the Veteran's complaints of depression, sleep impairment, avoidance, irritability or outburst of anger, and anxiety.  The Veteran indicated that overall his symptoms have been under control due to his prescribed medication and Depression Care Management.  He reported that his mood has improved.  He denied social ideation.  The September 2013 examining physician found that the Veteran was casually dressed.  Content of thought was within normal limits.  He was diagnosed with mood disorder, NOS; anxiety disorder, NOS; and alcohol abuse.  A GAF score of 58 was assigned. 

The Veteran was afforded a VA examination in November 2015.  He reported symptoms of irritability, depression, concentration and memory problems, suicidal ideation, anxiety, decreased motivation, and anger outbursts.  He denied any physical altercations.  He stated that he consumes alcohol daily, and sometimes in excess to cope with his emotional distress.  The Veteran stated that since his last VA examination, he has gotten married; however, his stated that his relationship with his spouse has "tanked."  He explained that he argues with his spouse.  He stated, however, that he has a great relationship with his daughter, and he does not like spending time away from her.  He indicated that is socially isolated, withdrawn, and avoidant.  Although, he indicated that he has many acquaintances, he has had five close friends in his lifetime.  He rarely engages in activities or leisure pursuits.  He stated that he is employed as a safety manager.  The Veteran indicated that he has anger outburst during the course of his employment; however, he stated that he always apologizes for his anger outburst.  He stated that he is improving controlling his anger.  He indicated that he has been absent from work due to his depression.  
The November 2015 VA examiner found that the Veteran was cooperative.  His mood was dysphoric (depressed and anxious) and his affect was congruent.  The VA examiner assessed the Veteran's symptoms as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

The evidence shows that in addition to the service-connected major depressive disorder, the Veteran has been diagnosed with anxiety disorder, NOS; mood disorder, NOS; and alcohol abuse.  Notably, there has been no examiner or treatment provider that has differentiated between symptoms.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to the major depressive disorder for the purposes of assessing the severity of that disability.

Considering the pertinent evidence in light of the above, the Board finds that the Veteran is not entitled a rating in excess of 50 percent prior to November 20, 2015, or a rating in excess of 70 percent from that date, for major depressive disorder.   

Collectively, the above-described evidence reflects that from October 1, 2006, to November 20, 2015, the Veteran's major depressive disorder symptoms included chronic sleep impairment, depression, panic attacks, difficulty concentrating, irritability, and anxiety. These are symptoms of the t
 of the type, extent, severity and/or frequency, as appropriate, indicative of the level of impairment of a 50 percent rating. 

The Board finds that at no point prior to prior to November 20, 2015 did the Veteran's psychiatric  symptoms and resulting impairment meet, or more nearly approximate, the level of impairment contemplated in the next higher, 70 percent rating.  While there are some symptoms, listed above, similar to symptoms associated with a 70 percent disability rating (namely, suicidal ideation and impaired impulse control) the Veteran's symptoms did not arise to such frequency, duration, or severity to result in total occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117.  For example, although the Veteran reported that he has suicidal ideation during the August 2007 examination, he denied any suicidal ideation during the March 2009 and June 2011 examinations.  Moreover, during an April 2012 VA treatment visit, the Veteran did not report that he experienced suicidal ideation.  

As to the impaired impulse control, the August 2007 examiner found that the Veteran's levels of impulse control were moderate; however, there was no evidence of impaired impulse control such as unprovoked irritability with periods of violence.  To this end, during the April 2009 VA treatment visit, the Veteran denied a history of violence. 

Additionally, there was no evidence of neglect of personal appearance and hygiene.  In fact, the VA examiners and the April 2012 VA treatment provider found that the Veteran was casually, appropriately dressed and groomed.  See, e.g., VA examination report dated June 2011.  Additionally the evidence shows that the Veteran has the ability to establish and maintain effective relationships.  Although the August 2007 examiner noted that the Veteran's relationships with others are "problematic, during the August 2007 examination, the Veteran indicated that he gets along well with others.  And, during the June 2011 examination, the Veteran stated that he is in a serious relationship and that he has a good relationship with his sons and his girlfriend's children.  As such, the Board finds that the examiner notation that the Veteran's relationships with others are "problematic", do not arise to the frequency, duration, or severity to result in the inability to establish and maintain effective relationships as found in the 70 percent criteria. 

As such, the evidence does not show that prior to November 20, 2015, the Veteran's major depressive symptoms did not arise to the type and extent, frequency, or severity, as appropriate, to suggest occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Board also finds that the assigned GAF scores, alone, provide no basis for assignment of a higher rating prior to November 20, 2015.  In this regard, the June 2011 VA examiner characterized the Veteran's mental disorder as moderate to severe, and assigned GAF scores ranged from 50 to 62,

Specifically, a GAF score ranging from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Notably, the assigned GAF scores during this time period cover a fairly wide range, but are generally consistent with no more than the level of impairment contemplated in the 50 percent rating.  To this end, the Board finds that the GAF score of 50 (which is indicative of serious symptoms) that was assigned during the March 2009 examination is inconsistent with the symptoms of the major depressive disorder described in the evidence of record.  The Board finds that the GAF score of 50 is inconsistent because there was no evidence of severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning.  This is especially true when considering the effect of the Veteran's symptoms on occupational and social functioning.  During the June 2011 VA examination, the Veteran reported that he spends most of his spare time maintaining his yard or projects in the garage.  Moreover, he stated that he has a Bachelor's degree and that he has been employed full time. 

Conversely, the GAF scores ranging from 51 to 62 seem to be more in line with the symptoms reported by the Veteran and described by the evidence of record.  In this regard, the Board finds these scores more probative and consistent with a 50 percent rating.

As for the period since November 20, 2015, the Veteran's psychiatric symptoms or depressive disorder symptoms have included suicidal ideation, outburst of anger, chronic sleep impairment, depression, lack of motivation, panic attacks, difficulty concentrating, irritability, and anxiety.  The November 2015 VA examiner assessed the Veteran's symptoms as occupational and social impairment with deficiencies in the following areas, judgment, thinking, work, and mood, and family relations.  

Importantly, the November 2015 VA examiner assessment of the Veteran's major depressive disorder is indicative of a 70 percent disability rating. 

Likewise, since November 20, 2015, the Veteran has reported that his relationship with his spouse has "tanked."  He indicated that is socially isolated, withdrawn, and avoidant.  He rarely engages in activities or leisure pursuits.  Moreover, he indicated that he has anger outburst during the course of his employment.  Collectively, these symptoms are of the type and extent, frequency, or severity (as appropriate), to indicate the level of impairment of a 70 percent rating. 

The Board further finds that at no pertinent point have the Veteran's major depressive symptoms and resulting impairment met, or more nearly approximated, the level of impairment contemplated in the next higher, 100 percent rating.  While there are some symptoms, listed above, similar to symptoms associated with a 100 percent disability rating (namely, persistent danger of hurting self or others) the Veteran's symptoms did not arise to such frequency, duration, or severity to result in total occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117.  As to persistent danger of hurting self or others, during some of the VA examinations, the Veteran reported that he had suicidal ideation; however, he has denied any intent or plan.  Notably, during an April 2009 VA treatment visit, he denied suicidal ideation.  Moreover, although the Veteran has reported that he experiences outburst of anger, irritability, and impatience with others, he has denied any physical altercations or a history of violence.  See, e.g., VA examination reports dated June 2011 and November 2015.  Moreover, the August 2007 the examiner found that the Veteran had moderate impulse control.  And, during the November 2015 VA examination, the Veteran reported that he has improved his controlling his anger.  For example, the Veteran indicated that if he has an outburst of anger at work, he apologizes thereafter.   

Moreover, there is  no evidence of memory loss for the names of close relatives, his own occupation, or his own name.  VA examiner also found that the Veteran's communication, thought process, and behavior were normal.  He was oriented to time, place, and situation.  See, e.g, VA examination reports dated August 2007. 

Additionally, the Veteran has consistently denied any delusions or hallucinations. 

Thus, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Therefore, the Board finds that the criteria for a 100 percent rating have not been demonstrated by the evidence.

The above determination is based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected major depressive disorder been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected major depressive disorder at all points pertinent to the current claim for increase.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those  assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's major depressive disorder.

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. the Veteran's service-connected  psychiatric disability is appropriately rated as a single disability, and all psychiatric symptoms/manifestations have been considered in evaluating the disability.  As the evaluation of multiple disabilities is not here at issue, the holding of Johnson is inapposite.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the Veteran has been employed full-time throughout the appeal period.  Although the Veteran has reported that his major depressive disorder has recently caused him to miss work occasionally, and that he experiences impatience with others during the course of his employment, there is no evidence or argument that the Veteran's major depressive disorder has actually or effectively rendered him unemployable at any pertinent point. As such, a claim for a TDIU due to major depressive disorder has not been raised as a component of the current claim for higher ratings, and need not be addressed herein.

For all the foregoing reasons, there is no basis for further staged rating of the Veteran's major depressive disorder, and the claim for higher ratings must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

The claim for an initial disability rating in excess of 50 percent prior to from November 20, 2015, and a rating in excess of 70 percent from that date, for major depressive disorder is denied. 



REMAND

Unfortunately, the Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Pursuant to the April 2015 Board remand, the Veteran was afforded VA examinations in November 2015 to assess the severity of his service-connected back, neck, left shoulder, and left knee disabilities.  

Since those examinations were accomplished, however, the Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing (as appropriate), and, if possible, with range of motion measurements of the opposite undamaged joint.   

As the examination reports of record do not reflect findings comporting with the requirements espoused in 38 C.F.R. § 4.59 and Correia, additional examinations to obtain all appropriate clinical findings and testing results needed to properly evaluate each disability under consideration are warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the AOJ should arrange for the Veteran to undergo VA examinations of the thoracolumbar spine and cervical spine, left shoulder, and left knee by an appropriate medical professional.  The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may well result in denial of the claim(s) for higher rating(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to accomplishing action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since July 2015.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  


Accordingly, these matters are hereby  REMANDED for the following action:

1. Obtain all outstanding, pertinent records of 
VA evaluation and/or treatment of the Veteran since July 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to one or more of the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA thoracolumbar spine, cervical spine, shoulder, and knee examinations by one or more an appropriate medical professional(s). 

The entire electronic claims file (in VBMS and Virtual VA, to include a complete copy of this REMAND, must be made available to the designated examiner(s) and each examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Range of  motion testing of the thoracolumbar spine, cervical spine, left shoulder, and left knee (expressed in degrees) should .  Range of motion should be tested in active motion and  passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

For each the thoracolumbar spine, cervical spine, left shoulder, and left knee, the examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Specifically, as regards to the lumbar spine and cervical spine, for each, the examiner should clearly indicate whether the Veteran has any associated  neurological manifestation(s).  If so, for each identified manifestation, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any   benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (6) (2016).


Department of Veterans Affairs


